DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 10/28/2022.
The Amendment filed on 10/28/2022 has been entered.  
Claims 1 and 9 have been amended by Applicant.
Claims 2, 8, 10, 16-19 are cancelled by Applicant.
Claims 1, 3-7, 9, 11-15, and 20 remain pending in the application of which Claims 1 and 9 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Regarding Claim Objections, Applicant’s arguments, page 8 of Remarks (10/28/2022) with respect to rejections have been fully considered, and they are persuasive.  The objections are now withdrawn.

Regarding Claim Interpretation Under 112 (f), Applicant’s arguments, pages 8-9 of Remarks (10/28/2022) with respect to rejections have been fully considered, and they are not persuasive.  The limitations, “an audio acquisition component” and “an audio output component” use a generic placeholder (e.g., component) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), please amend the claims. For example, replacing “an audio acquisition component” by “a microphone” and replacing “an audio output component” by “a speaker” would avoid them being interpreted under 112 (f).  

Regarding Claim Rejections under 112 (b), Applicant’s arguments, page 9 of Remarks (10/28/2022) with respect to rejections have been fully considered, and they are persuasive.  The rejections are now withdrawn.

Regarding Claim Rejections under 101, Applicant’s arguments, pages 9-11 of Remarks (10/28/2022) with respect to rejections have been fully considered, and they are persuasive.  The rejections are now withdrawn.

Regarding Claim Rejections under 103, Applicant’s arguments, pages 11-14 of Remarks (10/28/2022) with respect to rejections have been fully considered, but they are not persuasive.
Applicant asserts that “as long as the user’s utterance related signal energy A measured by device A is higher than the signal energy B measured by device B, the device A is necessarily determined to respond, regardless which device sends a notification signal first to inform the other device of its willing to respond …. In short, determining the first electronic device to respond to the voice signal depends on two factors: 1) the first signal energy is higher than or equal to the second signal energy; and 2) the first sound signal is output before the first electronic device detects a second sound wave signal indicating that the second electronic device responds to the voice signal.”  
In reply, KUME in view of FOERSTER teaches the “two” factors.  In Fig. 5, the method/system of KUME determines “State of Right of Utterance” at step S11A.  Here, it is determined whether or not “another robot has the right” to respond to the user utterance (KUME Pars 73-76), i.e., checking if a “Acquisition of Right of Utterance” is received from other robots, which is the “second signal” before the Acquisition of Right of Utterance is transmitted to other devices (i.e., the first signal) in Step S18.  Furthermore, the method/system of KUME determines the first distance score is higher than or equal to the second distance score (Fig. 5 S15; Par 59).  Since FOERSTER teaches the distance is inversely proportional to the energy (Pars 27 and 33) and notifying other devices with sound signals (Par 25), KUME in view of FOESTER teaches the limitations.
  
Applicant further asserts, “Otherwise, if the factor 2) is not satisfied, the electronic device is not determined to respond to the voice signal even if the factor 1) is satisfied.”
In rely, the claim recites, “responsive to the first signal energy being higher than or equal to the second signal energy and responsive to determining that a second sound wave signal indicating that the second electronic device responds to the voice signal is not detected before the first sound signal is output, determining the first electronic device to respond to the voice signal; or 
responsive to the first signal energy being higher than or equal to the second signal energy and responsive to determining that a second sound wave signal indicating that the second electronic device responds to the voice signal is detected before the first sound signal is output, determining the first electronic device to not respond to the voice signal.”  Since the limitations are separated by “or”, Examiner only requires to consider one of the limitations.  The first part of the limitations recites satisfying the two conditions, and the second part recites “if the factor 2) is not satisfied, the electronic device is not determined to respond to the voice signal even if the factor 1) is satisfied.”  Examiner only considers the first part of the limitations in this Office Action; thus, the argument related to the second part is not considered.
Please see the rejections below for more details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an audio acquisition component and an audio output component in claims 9 and 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 11, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over KUME (US 2018/0025727 A1), and further in view of FOERSTER (US 2019/0385604 A1).

REGARDING CLAIM 1, KUME discloses a responding method that is implemented by a first electronic device having an audio acquisition component and an audio output component, the responding method comprising: 
acquiring a voice signal through the audio acquisition component (KUME Figs. 4 and 5 – “Acquire voice S11”; Par 62 – “First, in step S11, the voice input/output unit 12 acquires voice from a user of a device through a microphone. The acquired voice is converted into voice data and transmitted to the interaction determining unit 14 and the controlling unit 15.”); 
determining whether to respond to the voice signal (KUME Figs 4 and 5 – “Determine whether to respond to user based on plurality of pieces of user utterance information S15”; Par 65 – “In step S14, when the prescribed amount of time has lapsed, based on a plurality of pieces of stored user utterance information, the interaction determining unit 14 determines whether or not its own robot is to respond to the user according to the method described earlier (step S15).”; Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”); and 
outputting a first [sound signal by [the audio] output component in response to the voice signal (KUME Fig. 5 – “Transmit by broadcast acquisition of right of utterance S19”; Par 88 – “In addition, in a similar manner to the second embodiment, information related to the right of utterance may be notified to other robots. In this case, the right of utterance is managed for each user. In other words, “a user targeted by the acquired/relinquished right of utterance” may be notified in steps S19 and S22 and other robots may determine availability of the right of utterance for each user.”; Par 38 – “The short-range communicating unit 11 is a unit used to communicate in a wireless manner between robots 10. In the first embodiment, the short-range communicating unit 11 communicates using a Bluetooth (registered trademark) connection. In the first embodiment, information exchange among a plurality of robots 10 is realized using the short-range communicating unit 11.”), the first [sound] signal being configured to notify at least one second electronic device that the first electronic device is responding to the voice signal (KUME Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”),
wherein determining whether to respond to the voice signal further comprises:
determining a first signal <energy> distance obtained from acquiring the voice signal (KUME Par 58 – “When the user makes an utterance to a robot, each of the robots 10A to 10C calculates the angle θ and the distance d according to the method described above. In this case, let us assume that the robot 10A has calculated an angle θ1 and a distance d1, the robot 10B has calculated an angle θ2 and a distance d2, and the robot 10C has calculated an angle θ3 and a distance d3. The user utterance information generated by each robot is transmitted by broadcast and shared by all robots. In this case, pieces of user utterance information A to C are shared by the robots 10A to 10C as shown in FIG. 3.”;); 
receiving a second signal <energy> distance of the at least one second electronic device obtained from acquiring the voice signal (KUME Par 58 – “When the user makes an utterance to a robot, each of the robots 10A to 10C calculates the angle θ and the distance d according to the method described above. In this case, let us assume that the robot 10A has calculated an angle θ1 and a distance d1, the robot 10B has calculated an angle θ2 and a distance d2, and the robot 10C has calculated an angle θ3 and a distance d3. The user utterance information generated by each robot is transmitted by broadcast and shared by all robots. In this case, pieces of user utterance information A to C are shared by the robots 10A to 10C as shown in FIG. 3.”); and 
determining that the first electronic device is responding to the voice signal when the first signal <energy> distance score is higher than or equal to the second signal <energy> distance score (KUME Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”),
wherein determining to respond to the voice signal in response to the first signal <energy> distance score being higher than or equal to the second signal <energy> distance score (KUME Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”) further comprises: 
responsive to the first signal <energy> distance score being higher than or equal to the second signal <energy> distance score (KUME Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”) and responsive to determining that a second [sound wave] signal indicating that the second electronic device responds to the voice signal is not detected before the first [sound] signal is output (KUME Fig. 5 – “State of Right of Utterance S11A”; Par 73 – “At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”; Par 74 – “Meanwhile, in the second embodiment, when the robot 10 acquires voice uttered by the user, a state of the right of utterance is determined (step S11A). In the present step, based on stored information, any of “the robot 10 itself has the right of utterance”, “another robot has the right of utterance”, and “none of the robots have the right of utterance” is determined.”; Par 76 – “On the other hand, when none of the robots have the right of utterance, a transition is made to step S12 to execute processing for determining a robot to respond in a similar manner to the first embodiment.”; Note that the method/system of KUME determines whether or not another robot has the right (i.e., checking if a “Acquisition of Right of Utterance” is received from other robots, which is the “second signal” before the Acquisition of Right of Utterance is transmitted to other devices (i.e., the first signal) in the step S18. ), determining the first electronic device to respond to the voice signal (KUME Fig. 5 S16; Par 66 – “As a result, when it is determined that a response is to be made (step S16: Yes), the interaction determining unit 14 notifies the controlling unit 15 that a response is to be made.”); or 
responsive to the first signal energy being higher than or equal to the second signal energy and responsive to determining that a second sound wave signal indicating that the second electronic device responds to the voice signal is detected before the first sound signal is output, determining the first electronic device to not respond to the voice signal;

KUME does not explicitly teach the [square-bracketed] and <angle-bracketed> limitations and teaches the underlined features instead.  Regarding [square-bracketed] limitations, KUME teaches communicating between the robots using a short-range communicating unit, but does not explicitly teach using an [audio] output component.  Regarding <angle-bracketed> limitations, KUME teaches selecting a device to respond to the user’s utterance based on the distances from devices to the user.  

FOERSTER discloses the [square-bracketed] and <angle-bracketed> limitations.  FOESTER discloses a method/system for responding to a user utterance comprising:
outputting a first [sound] signal by [the audio] output component in response to voice signal (FOERSTER Par 25 – “The notification signal may be, for example, an ultrasonic or audible audio signal, or a short range radio signal such as Bluetooth. The notification signal is received by the other computing devices and indicates to the other computing devices that the computing device that emitted the notification signal will handle processing the audio data.”), the first [sound] signal being configured to notify at least one second electronic device that the first electronic device is responding to the voice signal (FOERSTER Par 35 – “The computing device transmits a notification signal that indicates that the computing device will initiate speech recognition processing on the audio data after the amount of delay time has elapsed (250). Once the computing device computes a delay time, a timer of the computing device counts down the delay time. When the delay time has elapses, the computing device transmits a signal such as an ultrasound, a short range radio signal, or a local area wireless signal to other computing devices that are nearby to indicate that the computing device is initiating speech recognition processing on the audio data. For example, the computing device is in an active or “awake” state after receiving the audio data and the other computing devices are in an inactive or “sleep” state after receiving the signal.”); and
 responsive to determining that a second [sound wave] signal indicating that the second electronic device responds to the voice signal is not detected before the first [sound] signal is output, determining the first electronic device to respond to the voice signal (FOERSTER Par 36 – “In some implementations, the computing device receives a signal from another computing device that indicates that the other computing device will initiate speech recognition processing on the audio data. In this instance, the computing device receives the signal while the timer is counting down the delay time. When the computing device receives the signal, the computing device will not perform or not continue to perform speech recognition on the audio data. For example, if the computing device computes a delay time of two hundred milliseconds and while the timer of the computing device is counting down the two hundred milliseconds, the computing device receives a notification signal from another computing device, then the computing device will not perform speech recognition on the audio data. The computing device may now be in an inactive or “sleep” state after receiving the signal.”; Par 35 – “The computing device transmits a notification signal that indicates that the computing device will initiate speech recognition processing on the audio data after the amount of delay time has elapsed (250).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the short-range communication of KUME with a sound signal outputting method of FOERSTER to notify other devices. Because both KUME and FOERSTER teach methods for communicating between devices, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute one method for the other to achieve the predictable result of communicating between devices.

Regarding <angle-bracketed> limitations.  FOESTER teaches a device with the highest loudness score is determined to respond to the user’s utterance (FOERSTER Par 27 – “In some implementations, the device status of the computing devices may be unaffected. The computing device that measures the loudest audio data and in turn emits the notification signal soonest may begin to further process the audio data while other computing devices remain awake or enter an awake state.”).  FOERSTER also teaches selecting a device in a shortest distance is analogous to selecting a device with a loudest energy (FOSTER Par 33 – “The loudness of the audio data received by the computing device may reflect a distance between the computing device and the source of the audio. For direct path signal propagation, the loudness is approximately inversely proportional to the square of the distance between the source and the receiver.”). 
In other words, KUME teaches selecting a device to respond to the user’s utterance based on the distances from devices to the user.  The device with the shortest distance is selected.  FOERSTER teaches the distance is inversely proportional to the energy.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute calculating distances of KUME with calculating loudness of FOERSTER to determine a device respond. Because both KUME and FOERSTER teach methods for selecting a device closest to a user, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute one method for the other to achieve the predictable result of selecting a device to respond.


REGARDING CLAIM 3, KUME in view of FOERSTER discloses the responding method of claim 1.
KUME further discloses the method/system wherein outputting the first sound signal by the audio output component in response to the voice signal (KUME Fig. 5 – “Transmit by broadcast acquisition of right of utterance S19”; Par 88 – “In addition, in a similar manner to the second embodiment, information related to the right of utterance may be notified to other robots. In this case, the right of utterance is managed for each user. In other words, “a user targeted by the acquired/relinquished right of utterance” may be notified in steps S19 and S22 and other robots may determine availability of the right of utterance for each user.”; Par 38 – “The short-range communicating unit 11 is a unit used to communicate in a wireless manner between robots 10. In the first embodiment, the short-range communicating unit 11 communicates using a Bluetooth (registered trademark) connection. In the first embodiment, information exchange among a plurality of robots 10 is realized using the short-range communicating unit 11.”) further comprises: 
responsive to determining to respond to the voice signal, acquiring response information generated to respond to the voice signal (KUME Par 73 – “At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”; Par 88 – “In other words, “a user targeted by the acquired/relinquished right of utterance” may be notified in steps S19 and S22 and other robots may determine availability of the right of utterance for each user.”).
KUME does not explicitly teach coding the response information.

However, FOERSTER further discloses wherein outputting the first sound signal by the audio output component in response to the voice signal (FOERSTER Par 25 – “The notification signal may be, for example, an ultrasonic or audible audio signal, or a short range radio signal such as Bluetooth. The notification signal is received by the other computing devices and indicates to the other computing devices that the computing device that emitted the notification signal will handle processing the audio data.”) further comprises: 
responsive to determining to respond to the voice signal, acquiring response information generated to respond to the voice signal (FOERSTER Par 25 – “The notification signal may be, for example, an ultrasonic or audible audio signal, or a short range radio signal such as Bluetooth. The notification signal is received by the other computing devices and indicates to the other computing devices that the computing device that emitted the notification signal will handle processing the audio data.”); 
coding the response information to generate the first sound signal (FOESTER Par 25 – “In some implementations, the notification signal may include a particular frequency and/or pattern. For example, a notification signal may be twenty kilohertz to indicate that a computing device will perform speech recognition on the audio data.”; Par 38 –“Once the computing device identifies another computing device, the computing devices may exchange data that signifies an ultrasonic frequency pattern or bit stream that the computing devices can exchange when identifying a hotword. The ultrasonic frequency pattern may be transmitted through a speaker and the bit stream may be transmitted through a radio.”); and 
outputting the first sound signal through the audio output component (FOESTER Par 38 –“Once the computing device identifies another computing device, the computing devices may exchange data that signifies an ultrasonic frequency pattern or bit stream that the computing devices can exchange when identifying a hotword. The ultrasonic frequency pattern may be transmitted through a speaker and the bit stream may be transmitted through a radio.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME to include coding a response, as taught by FOESTER.
One of ordinary skill would have been motivated to include coding a response, in order to send data to other devices without requiring an extra transmitting device.

REGARDING CLAIM 7, KUME in view of FOERSTER and BURRIDGE discloses the responding method of claim 4, wherein the sound wave comprises: 
a sound wave with a frequency higher than a first preset frequency, the first preset frequency being a minimum frequency of an ultrasonic wave (FOESTER Par 38 – “Once the computing device identifies another computing device, the computing devices may exchange data that signifies an ultrasonic frequency pattern or bit stream that the computing devices can exchange when identifying a hotword. The ultrasonic frequency pattern may be transmitted through a speaker and the bit stream may be transmitted through a radio….. As an example, the thermostat, phone, and tablet may exchange data using a ramped frequency pattern of one millisecond at 20.5 kilohertz, one millisecond at twenty-one kilohertz, and one millisecond at 21.5 kilohertz.”); or 
a sound wave with a frequency lower than a second preset frequency, the second preset frequency being a maximum frequency of a subsonic wave.


REGARDING CLAIM 9, KUME discloses an electronic device, comprising: 
an audio acquisition component that is configured to acquire a voice signal (KUME Figs. 4 and 5 – “Acquire voice S11”; Par 62 – “First, in step S11, the voice input/output unit 12 acquires voice from a user of a device through a microphone. The acquired voice is converted into voice data and transmitted to the interaction determining unit 14 and the controlling unit 15.”); 
a processor (KUME Fig. 6) that is configured to determine whether to respond to the voice signal and, responsive to determining to respond to the voice signal (KUME Figs 4 and 5 – “Determine whether to respond to user based on plurality of pieces of user utterance information S15”; Par 65 – “In step S14, when the prescribed amount of time has lapsed, based on a plurality of pieces of stored user utterance information, the interaction determining unit 14 determines whether or not its own robot is to respond to the user according to the method described earlier (step S15).”; Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”), send a control signal (KUME Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19).”; Fig. 6 – “Interaction determining Unit 14 – Short-range communicating unit 11 – Controlling Unit 15”); and 
an [audio] output component that is configured to output a first [sound] signal based on the control signal (KUME Fig. 5 – “Transmit by broadcast acquisition of right of utterance S19”; Par 88 – “In addition, in a similar manner to the second embodiment, information related to the right of utterance may be notified to other robots. In this case, the right of utterance is managed for each user. In other words, “a user targeted by the acquired/relinquished right of utterance” may be notified in steps S19 and S22 and other robots may determine availability of the right of utterance for each user.”; Par 38 – “The short-range communicating unit 11 is a unit used to communicate in a wireless manner between robots 10. In the first embodiment, the short-range communicating unit 11 communicates using a Bluetooth (registered trademark) connection. In the first embodiment, information exchange among a plurality of robots 10 is realized using the short-range communicating unit 11.”), the first [sound] signal being configured to notify at least one second electronic device that the first electronic device is responding to the voice signal (KUME Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”).
KUME does not explicitly teach the [square-bracketed] limitation.  In other words, KUME teaches communicating between the robots using a short-range communicating unit, but does not explicitly teach using an [audio] output component.
FOERSTER discloses the [square-bracketed] limitation.  FOESTER discloses a method/system for responding to a user utterance comprising:
an [audio] output component that is configured to output a first [sound] signal based on the control signal (FOERSTER Par 25 – “The notification signal may be, for example, an ultrasonic or audible audio signal, or a short range radio signal such as Bluetooth. The notification signal is received by the other computing devices and indicates to the other computing devices that the computing device that emitted the notification signal will handle processing the audio data.”), the first [sound] signal being configured to notify at least one second electronic device that the first electronic device is responding to the voice signal (FOERSTER Par 35 – “The computing device transmits a notification signal that indicates that the computing device will initiate speech recognition processing on the audio data after the amount of delay time has elapsed (250). Once the computing device computes a delay time, a timer of the computing device counts down the delay time. When the delay time has elapses, the computing device transmits a signal such as an ultrasound, a short range radio signal, or a local area wireless signal to other computing devices that are nearby to indicate that the computing device is initiating speech recognition processing on the audio data. For example, the computing device is in an active or “awake” state after receiving the audio data and the other computing devices are in an inactive or “sleep” state after receiving the signal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the short-range communication of KUME with a sound signal outputting method of FOERSTER to notify other devices. Because both KUME and FOERSTER teach methods for communicating between devices, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute one method for the other to achieve the predictable result of communicating between devices.

REGARDING CLAIM 11, KUME in view of FOERSTER discloses the electronic device of claim 9, wherein: 
the processor is further configured to perform the steps of Claim 3; thus, it is rejected under the same rationale.

CLAIM 15 is similar to the method of Claim 7; thus, it is rejected under the same rationale.

REGARDING CLAIM 20, KUME in view of FOERSTER discloses a non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a processor of a responding device (KUME Par 50; Fig. 6), enable the responding device to execute the method of claim 1; thus, it is rejected under the same rationale.


Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over KUME (US 2018/0025727 A1) in view of FOERSTER (US 2019/0385604 A1), and further in view of BURRDIGE (US 2015/0326911 A1).

REGARDING CLAIM 4, KUME in view of FOERSTER discloses the responding method of claim 3, wherein coding the response information to generate the first sound signal (FOESTER Par 25 – “In some implementations, the notification signal may include a particular frequency and/or pattern. For example, a notification signal may be twenty kilohertz to indicate that a computing device will perform speech recognition on the audio data.”; Par 38 –“Once the computing device identifies another computing device, the computing devices may exchange data that signifies an ultrasonic frequency pattern or bit stream that the computing devices can exchange when identifying a hotword. The ultrasonic frequency pattern may be transmitted through a speaker and the bit stream may be transmitted through a radio.”) further comprises: 
coding the response information to obtain multiple coded values (FOERSTER Par 38 – “As an example, the thermostat, phone, and tablet may exchange data using a ramped frequency pattern of one millisecond at 20.5 kilohertz, one millisecond at twenty-one kilohertz, and one millisecond at 21.5 kilohertz. The pattern allows the computing device that initiates speech recognition processing on the audio data to notify other computing device that belong to the user and not to suppress speech recognition on other devices that may belong to another user.”).
KUME in view of FOERSTER is silent to the rest of the claim limitations.

BURRIDGE discloses a method/system for exchanging data between devices using sound signals comprising:
coding the response information to obtain multiple coded values (BURRIDGE Fig. 2B – “0101010010110101”; Par 35 – “FIG. 2A is a schematic illustration of two consecutive ultrasonic synchronisation signals in the sequence of ultrasonic synchronisation signals generated by the ultrasonic synchronisation signal generator 200. Each ultrasonic synchronisation signal 400 may, as in the present embodiment, comprise a timecode-carrying part that encodes a respective timecode through modulation of at least one ultrasonic carrier signal,…”; Par 37 – “More specifically, the ultrasonic synchronisation signal generator 200 is arranged to generate the timecode-carrying part 410 of the ultrasonic synchronisation signal 400 by amplitude-modulating each of the ultrasonic carrier signals 410-1 to 410-8 so as to encode a logical “1” or a logical “0” in each of a plurality of data-carrying segments 412, and transmitting the data-carrying segments such that each of the data carrying segments 412 is followed by a non-data-carrying segment 414. The shaded labelled segments shown in FIG. 2A are data-carrying segments representing a bit value of “1”, while the unshaded (white) labelled segments are data-carrying segments representing a bit value of “0”.”);
grouping multiple adjacent coded values among the multiple coded values into a frame according to the number of the multiple coded values (BURRIDGE Fig. 2A – “Bit 0, Bit 1, Bit 2, Bit 3”, “Bit4, Bit 5, Bit 6, Bit 7”, …; Par 37 – “In this way, the frequency channels used to carry the timecode bits alternate between two sets of frequency channels (i.e. a first set comprising channels 410-2, 410-4, 410-6 and 410-8, and a second set comprising channels 410-1, 410-3, 410-5 and 410-7 in the present embodiment) after the transmission of each set of conterminous data-carrying segments 412 (e.g. Bits 0-3, Bits 4-7, Bits 8-11, or Bits 12-15 shown in FIG. 2A), thereby allowing any echoes etc. to be received by the portable device 300 during the conterminous non-data-carrying segments 414 that immediately follow each set of conterminous data-carrying segments 412.”), where the frame corresponding to the first sound signal has a predetermined time length (BURRIDGE Fig. 2A – “Time”; Par 40 – “but often decay on a time scale comparable to the duration of a data-carrying segment 412.”); and 
modulating the multiple coded values to a sound wave to form the first sound signal by taking the frame as a unit (BURDDIGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME in view of FOERSTER to include grouping bit data for frequency modulation, as taught by BURRIDGE.
One of ordinary skill would have been motivated to include grouping bit data for frequency modulation, in order to maintain a high data transmission rate (Par 41).

REGARDING CLAIM 5, KUME in view of FOERSTER and BURRIDGE discloses the responding method of claim 4.
BURRIDGE further discloses the method/system further comprising: 
determining a sound waveband of each coded value according to a position of each coded value in a corresponding frame (BURRIDGE Figs. 2A and 2B; Par 36 – “… the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz. In the present embodiment, the timecode-carrying part 410 of each ultrasonic synchronisation signal 400 encodes a respective timecode through amplitude modulation of eight ultrasonic carrier signals, 410-1 to 410-8, as shown in FIG. 2A, which are transmitted simultaneously by the sound system 200.”; Par 43 – “The marker pulse 420 may, as in the present embodiment, be provided substantially in the middle (or within a central portion) of the frequency band that spans the range of frequencies of the ultrasonic carrier signals 410-1 to 410-8, in order to allow the portable device 300 to determine a value of a threshold level that is suitable for effectively decoding data-carrying segments received at all of the carrier frequencies in the frequency band, as will also be described in the following.”; Note that eight frequency bands of Fig. 2A is based on the position of the coded data of 2B.  E.g., Bit 0 (i.e., the first bit of Fig. 2B) is at frequency band 410-2, Bit 1 (i.e., the second bit of Fig. 2B) is at frequency band 410-4, etc.), and 
wherein modulating the multiple coded values to the sound wave to form the first sound signal by taking the frame as the unit further (BURRIGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”) includes: 
modulating each coded value to the sound wave of the determined sound waveband to form the first sound signal by taking the frame as the unit  (BURRIDGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”; In other words, the bit data (bit 0, bit 1, etc) are modulated by their corresponding carrier frequencies of the bands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME in view of FOERSTER to include modulating grouped bit data, as taught by BURRIDGE.
One of ordinary skill would have been motivated to include modulating grouped bit data, in order to maintain a high data transmission rate (Par 41).


REGARDING CLAIM 6, KUME in view of FOERSTER and BURRIDGE discloses the responding method of claim 5.
BURRIDGE further discloses the method/system wherein modulating each coded value to the sound wave of the determined sound waveband to form the first sound signal (BURDDIGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”) further comprises: 
determining sound wave frequencies corresponding to values of the multiple coded values within the sound wavebands (BURRIDGE Figs. 2A and 2B; Par 36 – “… the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz. In the present embodiment, the timecode-carrying part 410 of each ultrasonic synchronisation signal 400 encodes a respective timecode through amplitude modulation of eight ultrasonic carrier signals, 410-1 to 410-8, as shown in FIG. 2A, which are transmitted simultaneously by the sound system 200.”; Par 43 – “The marker pulse 420 may, as in the present embodiment, be provided substantially in the middle (or within a central portion) of the frequency band that spans the range of frequencies of the ultrasonic carrier signals 410-1 to 410-8, in order to allow the portable device 300 to determine a value of a threshold level that is suitable for effectively decoding data-carrying segments received at all of the carrier frequencies in the frequency band, as will also be described in the following.”; Note that eight frequency bands of Fig. 2A is based on the position of the coded data of 2B.  E.g., Bit 0 (i.e., the first bit of Fig. 2B) is at frequency band 410-2, Bit 1 (i.e., the second bit of Fig. 2B) is at frequency band 410-4, etc.); and 
modulating the multiple coded values to the sound wave with the sound wave frequencies corresponding to the values to form the first sound signal (BURRIDGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”; In other words, the bit data (bit 0, bit 1, etc) are modulated by their corresponding carrier frequencies of the bands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME in view of FOERSTER to include modulating grouped bit data, as taught by BURRIDGE.
One of ordinary skill would have been motivated to include modulating grouped bit data, in order to maintain a high data transmission rate (Par 41).

REGARDING CLAIM 12, KUME in view of FOERSTER and BURRIDGE discloses the electronic device wherein the processor is further configured to 
perform the steps of Claim 4; thus, it is rejected under the same rationale.

REGARDING CLAIM 13, KUME in view of FOERSTER and BURRIDGE discloses the electronic device of claim 12. wherein the processor is further configured to: 
perform the steps of Claim 5; thus, it is rejected under the same rationale.

REGARDING CLAIM 14, KUME in view of FOERSTER and BURRIDGE discloses the electronic device of claim 13, wherein the processor is further configured to 
perform the steps of Claim 6; thus, it is rejected under the same rationale.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655